Bartch, J.:
This is an original application to this court for a per■emptory writ of mandamus, against the state auditor, to compel him to audit the relator’s claim for a salary of :$1,000, as territorial statistician for the year 1895, and to issue a warrant therefor in favor of the relator. After the application was filed, H. W. Griffith, by leave of ■court, filed a petition in intervention, wherein he claimed that during a portion of that year he held the office of ■statistician, and discharged its duties, and was therefore ■entitled to a certain portion of the salary. The relator demurred to the petition of intervention, but the demurrer was overruled. The state, represented by the attorney general, admitted that the duties of the office were performed, and that it owed the sum of f1,000 to whomsoever might be adjudged the lawful claimant, but, on ac■count of the conflicting claims, the auditor had refused to issue the warrants demanded. Thereupon a referee was .appointed to take such testimony as might be offered, and report his findings to this court; and we are now called upon to determine the case upon the report of the referee, .and the law applicable thereto.
The office of territorial statistician was created by the act of 1892, entitled “An act creating a bureau of statistics,” section 1 of which reads: “That a bureau of sta*479tistics is hereby created, and the statistical year is hereby designated as follows: The year 1805, and triennially thereafter. That the territorial librarian is hereby made the territorial statistician, and shall receive a salary of $1,000 for each statistical year.” Sess. Laws 1892, p. 47. This section fixed the salary of that officer for the year 1895 definitely at the sum of $1,000, and as it was not paid at the end of that year, after the services were performed, it became a debt incurred by the authority of the territorial legislature. Under subdivision 3 of article 3 of the constitution, all such debts and liabilities were assumed by the state when the transition from a territorial to a state form of government was consummated, and must be paid to the rightful claimants. Such claimants in this case must be determined from the evidence and findings of facts reported by the referee.
It is not deemed necessary, however, to refer to the evidence and findings in detail, because it is quite apparent therefrom that Joseph P. Bache, the relator, was the lawful occupant of that office from January 1st to September 30th of the year 1895, and that on the last named date he vacated the same. He was therefore entitled to such a proportion of the salary as nine months bear to the year, or nine-twelfths thereof, which equals $750. It is likewise apparent that H. W. Griffith, the intervener, was the lawful occupant of the office from September 30th to November 6th of that year, and is therefore entitled to the emoluments of the office for the time he was such occupant, and the amount thereof for such time is $100. Neither of the parties have shown any right to the remaining portion of the salary, and we therefore refrain from making any disposition of it. We are of the opinion that Joseph P. Bache, the relator, is entitled to a warrant from the auditor for the sum of $750, and that H. W. *480Griffith is entitled to a warrant for the sum of $100, and that each of the claimants is entitled to a writ of mandate to compel the issuance of a warrant for the sum so found due him. Let the writs issue accordingly. The costs in this case may be taxed against the relator and in-tervener in proportion to the amount which each one has recovered.
Zane, C. J., and Miner, J., concur.